          Case 5:19-cv-00290-KGB Document 8 Filed 01/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CARLOS CULCLAGER                                                                  PLAINTIFF

v.                               Case No. 5:19-cv-00290-KGB

OFFICE OF CHILD SUPPORT ENFORCEMENT, et al.                                   DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Carlos Culclager’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 21st day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
